Exhibit 10.5

 

3COM CORPORATION

 

MANAGEMENT RETENTION AGREEMENT

 

This Management Retention Agreement (the “Agreement”) is made and entered into
by and between Anik Bose (the “Employee”) and 3Com Corporation (the “Company”).

 

R E C I T A L S

 

A.                                   It is expected that the Company from time
to time will consider the possibility of an acquisition by another company or
other change of control.  The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to the Employee and can
cause the Employee to consider alternative employment opportunities.  The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his employment and to motivate the Employee to maximize
the value of the Company upon a Change of Control for the benefit of its
stockholders.

 

C.                                     The Board believes that it is imperative
to provide the Employee with severance benefits upon Employee’s termination of
employment within 3 months prior to or within 12 months following a Change of
Control which provides the Employee with enhanced financial security and
provides incentive and encouragement to the Employee to remain with the Company
notwithstanding the possibility of a Change of Control.

 

D.                                    Certain capitalized terms used in the
Agreement are defined in Section 5 below.

 

The parties hereto agree as follows:

 


1.               TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE UPON THE
DATE THAT ALL OBLIGATIONS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
HAVE BEEN SATISFIED.


 


2.               AT-WILL EMPLOYMENT.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE
THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED
UNDER APPLICABLE LAW, AND MAY BE TERMINATED BY EITHER PARTY AT ANY TIME, WITH OR
WITHOUT CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON,
INCLUDING (WITHOUT LIMITATION) ANY TERMINATION PRIOR TO A CHANGE OF CONTROL, THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE

 

1

--------------------------------------------------------------------------------


 


AVAILABLE IN ACCORDANCE WITH THE COMPANY’S ESTABLISHED EMPLOYEE PLANS OR
PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


3.               CHANGE OF CONTROL SEVERANCE BENEFITS.


 


(A)          INVOLUNTARY TERMINATION OTHER THAN FOR CAUSE, DEATH OR DISABILITY
OR VOLUNTARY TERMINATION FOR GOOD REASON WITHIN THREE (3) MONTHS PRIOR TO OR
WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL.  IF, WITHIN THREE (3)
MONTHS PRIOR TO OR WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL,
EMPLOYEE’S EMPLOYMENT IS TERMINATED (I) INVOLUNTARILY BY THE COMPANY OTHER THAN
FOR CAUSE, DEATH OR DISABILITY OR (II) BY THE EMPLOYEE PURSUANT TO A VOLUNTARY
TERMINATION FOR GOOD REASON, THEN, SUBJECT TO EMPLOYEE ENTERING INTO A STANDARD
FORM OF MUTUAL RELEASE OF CLAIMS WITH THE COMPANY IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT A, THE COMPANY SHALL PROVIDE EMPLOYEE WITH THE
FOLLOWING BENEFITS UPON SUCH TERMINATION:


 


(I)                                     LUMP-SUM PAYMENT.  A LUMP-SUM CASH
PAYMENT IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE EMPLOYEE’S
ANNUAL COMPENSATION;


 


(II)                                  CONTINUED EMPLOYEE BENEFITS. THE COMPANY
SHALL PROVIDE COMPANY-PAID HEALTH, DENTAL, VISION, LONG-TERM DISABILITY AND LIFE
INSURANCE COVERAGE AT THE SAME LEVEL OF COVERAGE AS WAS PROVIDED TO SUCH
EMPLOYEE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT AND AT THE SAME
RATIO OF COMPANY PREMIUM PAYMENT TO EMPLOYEE PREMIUM PAYMENT AS WAS IN EFFECT
IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT (THE “COMPANY-PAID
COVERAGE”).  IF SUCH COVERAGE INCLUDED THE EMPLOYEE’S DEPENDENTS IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, SUCH DEPENDENTS SHALL ALSO BE COVERED AT COMPANY
EXPENSE.  COMPANY-PAID COVERAGE SHALL CONTINUE UNTIL THE EARLIER OF (I) TWO
YEARS FROM THE DATE OF TERMINATION, OR (II) THE DATE UPON WHICH THE EMPLOYEE AND
HIS DEPENDENTS BECOME COVERED UNDER ANOTHER EMPLOYER’S GROUP HEALTH, DENTAL,
VISION, LONG-TERM DISABILITY OR LIFE INSURANCE PLANS THAT PROVIDE EMPLOYEE AND
HIS DEPENDENTS WITH COMPARABLE BENEFITS AND LEVELS OF COVERAGE.  FOR PURPOSES OF
TITLE X OF THE CONSOLIDATED BUDGET RECONCILIATION ACT OF 1985 (“COBRA”), THE
DATE OF THE “QUALIFYING EVENT” FOR EMPLOYEE AND HIS OR HER DEPENDENTS SHALL BE
THE DATE UPON WHICH THE COMPANY-PAID COVERAGE COMMENCES, AND EACH MONTH OF
COMPANY-PAID COVERAGE PROVIDED HEREUNDER SHALL OFFSET A MONTH OF CONTINUATION
COVERAGE OTHERWISE DUE UNDER COBRA.


 


(III)                               PRO-RATED BONUS PAYMENT.  A LUMP-SUM CASH
PAYMENT EQUAL TO 100% OF SUCH EMPLOYEE’S TARGET BONUS AS IN EFFECT FOR THE
FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OCCURS, PRO-RATED BY MULTIPLYING SUCH
BONUS AMOUNT BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF DAYS
PRIOR TO OCCURRENCE OF THE CHANGE OF CONTROL DURING SUCH FISCAL YEAR, AND THE
DENOMINATOR OF WHICH SHALL BE THREE-HUNDRED AND SIXTY-FIVE.


 


(IV)                              EQUITY COMPENSATION ACCELERATED VESTING.  ONE
HUNDRED PERCENT (100%) OF THE UNVESTED PORTION OF ANY STOCK OPTION, RESTRICTED
STOCK OR OTHER COMPANY EQUITY COMPENSATION HELD BY THE EMPLOYEE SHALL
AUTOMATICALLY BE ACCELERATED IN FULL SO AS TO BECOME COMPLETELY VESTED;
PROVIDED, HOWEVER, THAT IF THIS IS DUE TO A TERMINATION OCCURRING WITHIN THREE
MONTHS PRIOR TO A CHANGE OF CONTROL, SUCH ACCELERATION SHALL BECOME EFFECTIVE
UPON THE DATE OF THE CHANGE OF CONTROL.

 

2

--------------------------------------------------------------------------------


 


(V)                                 EXTENSION OF STOCK OPTION POST-TERMINATION
EXERCISABILITY.  THE POST-TERMINATION EXERCISE PERIOD OF ANY OUTSTANDING COMPANY
STOCK OPTIONS HELD BY EMPLOYEE SHALL BE EXTENDED TO THE LESSER OF (A) ONE YEAR
FROM THE DATE OF EMPLOYEE’S TERMINATION, OR (B) THE ORIGINAL OPTION TERM.


 


(B)         VOLUNTARY RESIGNATION; TERMINATION FOR CAUSE.  IF THE EMPLOYEE’S
EMPLOYMENT TERMINATES BY REASON OF THE EMPLOYEE’S VOLUNTARY RESIGNATION (AND IS
NOT A VOLUNTARY TERMINATION FOR GOOD REASON), OR IF THE EMPLOYEE IS TERMINATED
FOR CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER
BENEFITS EXCEPT FOR THOSE (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS OR PURSUANT TO OTHER
WRITTEN AGREEMENTS WITH THE COMPANY.


 


(C)          DISABILITY; DEATH.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
TERMINATES AS A RESULT OF THE EMPLOYEE’S DISABILITY, OR IF EMPLOYEE’S EMPLOYMENT
IS TERMINATED DUE TO THE DEATH OF THE EMPLOYEE, THEN THE EMPLOYEE SHALL NOT BE
ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS EXCEPT FOR THOSE (IF ANY) AS MAY
THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS
PLANS OR PURSUANT TO OTHER WRITTEN AGREEMENTS WITH THE COMPANY.


 


(D)         TERMINATION APART FROM CHANGE OF CONTROL.  IN THE EVENT THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR ANY REASON, EITHER PRIOR TO THREE (3)
MONTHS BEFORE THE OCCURRENCE OF A CHANGE OF CONTROL OR AFTER THE TWELVE (12)
MONTH PERIOD FOLLOWING A CHANGE OF CONTROL, THEN THE EMPLOYEE SHALL BE ENTITLED
TO RECEIVE SEVERANCE AND ANY OTHER BENEFITS ONLY AS MAY THEN BE ESTABLISHED
UNDER THE COMPANY’S EXISTING SEVERANCE AND BENEFITS PLANS OR PURSUANT TO OTHER
WRITTEN AGREEMENTS WITH THE COMPANY.


 


4.               GOLDEN PARACHUTE EXCISE TAXES.


 


(A)          PARACHUTE PAYMENTS OF LESS THAN 3.59 X BASE AMOUNT.  IN THE EVENT
THAT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO
EMPLOYEE (A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (B) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, AND (C) THE
AGGREGATE VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN ACCORDANCE WITH
SECTION 280G OF THE CODE AND THE PROPOSED TREASURY REGULATIONS THEREUNDER (OR
THE FINAL TREASURY REGULATIONS, IF THEY HAVE THEN BEEN ADOPTED) IS LESS THAN THE
PRODUCT OBTAINED BY MULTIPLYING 3.59 BY EMPLOYEE’S “BASE AMOUNT” WITHIN THE
MEANING OF  CODE SECTION 280G(B)(3), THEN SUCH BENEFITS SHALL BE REDUCED TO THE
EXTENT NECESSARY (BUT ONLY TO THAT EXTENT) SO THAT NO PORTION OF SUCH BENEFITS
WILL BE SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF THE CODE.


 


(B)         PARACHUTE PAYMENTS EQUAL TO OR GREATER THAN 3.59 X BASE AMOUNT.  IN
THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE
TO EMPLOYEE (A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G OF THE CODE, (B) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE, AND (C) THE AGGREGATE VALUE OF SUCH PARACHUTE
PAYMENTS, AS DETERMINED IN ACCORDANCE WITH SECTION 280G OF THE CODE AND THE
PROPOSED TREASURY REGULATIONS THEREUNDER (OR THE FINAL TREASURY REGULATIONS, IF
THEY HAVE THEN BEEN ADOPTED) IS EQUAL TO OR GREATER THAN THE PRODUCT OBTAINED BY
MULTIPLYING 3.59 BY EMPLOYEE’S “BASE AMOUNT” WITHIN THE MEANING OF  CODE
SECTION 280G(B)(3), THEN THE EMPLOYEE SHALL RECEIVE (I) A PAYMENT FROM THE

 

3

--------------------------------------------------------------------------------


 


COMPANY SUFFICIENT TO PAY SUCH EXCISE TAX, PLUS (II) AN ADDITIONAL PAYMENT FROM
THE COMPANY SUFFICIENT TO PAY THE EXCISE TAX AND FEDERAL AND STATE INCOME AND
EMPLOYMENT TAXES ARISING FROM THE PAYMENTS MADE BY THE COMPANY TO EMPLOYEE
PURSUANT TO THIS SENTENCE.


 


(C)          280G DETERMINATIONS.       UNLESS THE COMPANY AND THE EMPLOYEE
OTHERWISE AGREE IN WRITING, THE DETERMINATION OF EMPLOYEE’S EXCISE TAX LIABILITY
AND THE AMOUNT REQUIRED TO BE PAID OR REDUCED UNDER THIS SECTION 4 SHALL BE MADE
IN WRITING BY THE COMPANY’S INDEPENDENT AUDITORS WHO ARE PRIMARILY USED BY THE
COMPANY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (THE “ACCOUNTANTS”).  FOR
PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 4, THE ACCOUNTANTS
MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES
AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE
APPLICATION OF SECTIONS 280G AND 4999 OF THE CODE.  THE COMPANY AND THE EMPLOYEE
SHALL FURNISH TO THE ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE
ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS
SECTION.  THE COMPANY SHALL BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR
IN CONNECTION WITH ANY CALCULATIONS CONTEMPLATED BY THIS SECTION 4.


 


5.               DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)          ANNUAL COMPENSATION.  “ANNUAL COMPENSATION” SHALL MEAN AN AMOUNT
EQUAL TO THE SUM OF (I) THE EMPLOYEE’S COMPANY ANNUAL BASE SALARY AS IN EFFECT
IMMEDIATELY PRECEDING THE CHANGE OF CONTROL, AND (II) 100% OF THE EMPLOYEE’S
TARGET BONUS.


 


(B)         TARGET BONUS.  “TARGET BONUS” SHALL MEAN EMPLOYEE’S ANNUAL BONUS,
ASSUMING 100% “ON TARGET” SATISFACTION OF ANY OBJECTIVE OR SUBJECTIVE
PERFORMANCE MILESTONES.


 


(C)          CAUSE.  “CAUSE” SHALL MEAN (I) AN ACT OF PERSONAL DISHONESTY TAKEN
BY THE EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE AND
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,
(II) EMPLOYEE BEING CONVICTED OF A FELONY, (III) A WILLFUL ACT BY THE EMPLOYEE
WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS INJURIOUS TO THE COMPANY,
(IV) FOLLOWING DELIVERY TO THE EMPLOYEE OF A WRITTEN DEMAND FOR PERFORMANCE FROM
THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S REASONABLE BELIEF THAT
THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES, CONTINUED VIOLATIONS BY
THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY WHICH ARE DEMONSTRABLY
WILLFUL AND DELIBERATE ON THE EMPLOYEE’S PART.


 


(D)         CHANGE OF CONTROL.  “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


 


(I)                                     ANY PERSON BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(II)                                  THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS; OR

 

4

--------------------------------------------------------------------------------


 


(III)                               THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR


 


(IV)                              A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN
DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE UPON WHICH
THIS AGREEMENT WAS ENTERED INTO, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION,
TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE
DIRECTORS WHOSE ELECTION OR NOMINATION WAS NOT IN CONNECTION WITH ANY
TRANSACTION DESCRIBED IN SUBSECTIONS (I), (II), OR (III) ABOVE, OR IN CONNECTION
WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS
TO THE COMPANY.


 


(E)          DISABILITY.  “DISABILITY” SHALL MEAN THAT THE EMPLOYEE HAS BEEN
UNABLE TO PERFORM HIS COMPANY DUTIES AS THE RESULT OF HIS INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS, AND SUCH INABILITY, AT LEAST 26 WEEKS AFTER ITS
COMMENCEMENT, IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY
THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S
LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE UNREASONABLY
WITHHELD).  TERMINATION RESULTING FROM DISABILITY MAY ONLY BE EFFECTED AFTER AT
LEAST 30 DAYS’ WRITTEN NOTICE BY THE COMPANY OF ITS INTENTION TO TERMINATE THE
EMPLOYEE’S EMPLOYMENT.  IN THE EVENT THAT THE EMPLOYEE RESUMES THE PERFORMANCE
OF SUBSTANTIALLY ALL OF HIS DUTIES HEREUNDER BEFORE THE TERMINATION OF HIS
EMPLOYMENT BECOMES EFFECTIVE, THE NOTICE OF INTENT TO TERMINATE SHALL
AUTOMATICALLY BE DEEMED TO HAVE BEEN REVOKED.


 


(F)            PERSON.  “PERSON” SHALL HAVE THE SAME MEANING ACCORDED TO SUCH
TERM IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(G)         VOLUNTARY TERMINATION FOR GOOD REASON.  “VOLUNTARY TERMINATION FOR
GOOD REASON” SHALL MEAN THE EMPLOYEE VOLUNTARILY RESIGNS AFTER THE OCCURRENCE OF
ANY OF THE FOLLOWING: (I) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A
MATERIAL REDUCTION OF THE EMPLOYEE’S DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES, RELATIVE TO THE EMPLOYEE’S DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION, OR THE
ASSIGNMENT TO EMPLOYEE OF SUCH REDUCED DUTIES, TITLE, AUTHORITY OR
RESPONSIBILITIES; PROVIDED, HOWEVER, THAT A REDUCTION IN DUTIES, TITLE,
AUTHORITY OR RESPONSIBILITIES SOLELY BY VIRTUE OF THE CONSUMMATION OF A CHANGE
OF CONTROL (AS, FOR EXAMPLE, WHEN THE COMPANY’S VICE PRESIDENT, CORPORATE
BUSINESS DEVELOPMENT REMAINS AS SUCH FOLLOWING A CHANGE OF CONTROL) SHALL NOT BY
ITSELF CONSTITUTE GROUNDS FOR A “VOLUNTARY TERMINATION FOR GOOD REASON;”
(II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION, OTHER THAN A REDUCTION
GENERALLY APPLICABLE TO ALL SENIOR MANAGEMENT OF THE COMPANY; (III) A REDUCTION
BY THE COMPANY IN THE BASE SALARY OF THE EMPLOYEE AS IN EFFECT IMMEDIATELY PRIOR
TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN THE AGGREGATE
LEVEL OF EMPLOYEE BENEFITS, INCLUDING BONUSES, TO WHICH THE EMPLOYEE WAS
ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S
AGGREGATE BENEFITS PACKAGE

 

5

--------------------------------------------------------------------------------


 


IS MATERIALLY REDUCED (OTHER THAN A REDUCTION THAT GENERALLY APPLIES TO COMPANY
EMPLOYEES); (V) THE RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE
THAN THIRTY-FIVE (35) MILES FROM THE EMPLOYEE’S THEN PRESENT LOCATION, WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT; OR (VI) ANY ACT OR SET OF FACTS OR
CIRCUMSTANCES WHICH WOULD, UNDER CALIFORNIA CASE LAW OR STATUTE CONSTITUTE A
CONSTRUCTIVE TERMINATION OF THE EMPLOYEE.


 


6.               NON-SOLICITATION.  IN CONSIDERATION FOR THE SEVERANCE BENEFITS
EMPLOYEE IS TO RECEIVE HEREIN, IF ANY, EMPLOYEE AGREES THAT HE OR SHE WILL NOT,
AT ANY TIME DURING THE ONE YEAR FOLLOWING HIS OR HER TERMINATION DATE, DIRECTLY
OR INDIRECTLY SOLICIT ANY INDIVIDUALS TO LEAVE THE COMPANY’S (OR ANY OF ITS
SUBSIDIARIES’) EMPLOY FOR ANY REASON OR INTERFERE IN ANY OTHER MANNER WITH THE
EMPLOYMENT RELATIONSHIPS AT THE TIME EXISTING BETWEEN THE COMPANY (OR ANY OF ITS
SUBSIDIARIES) AND ITS CURRENT OR PROSPECTIVE EMPLOYEES.


 


7.               SUCCESSORS.


 


(A)          COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT
OR INDIRECT AND WHETHER BY PURCHASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL ASSUME THE OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY TO PERFORM
THE OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT
AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A
SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL
INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS WHICH EXECUTES AND
DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS SECTION 7(A) OR WHICH
BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY OPERATION OF LAW.


 


(B)         EMPLOYEE’S SUCCESSORS.  THE TERMS OF THIS AGREEMENT AND ALL RIGHTS
OF THE EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
THE EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


8.               NOTICE.


 


(A)          GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR ONE DAY FOLLOWING MAILING VIA FEDERAL EXPRESS OR SIMILAR
OVERNIGHT COURIER SERVICE.  IN THE CASE OF THE EMPLOYEE, MAILED NOTICES SHALL BE
ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY COMMUNICATED TO THE
COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE
ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO
THE ATTENTION OF ITS SECRETARY.


 


(B)         NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE OR
BY THE EMPLOYEE PURSUANT TO A VOLUNTARY TERMINATION FOR GOOD REASON SHALL BE
COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN IN
ACCORDANCE WITH SECTION 8(A) OF THIS AGREEMENT.  SUCH NOTICE SHALL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION
DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY

 

6

--------------------------------------------------------------------------------


 


FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF VOLUNTARY TERMINATION FOR
GOOD REASON SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE
EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS
HEREUNDER.


 


9.               MISCELLANEOUS PROVISIONS.


 


(A)          NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE VALUE OF ANY BENEFITS CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY
SUCH BENEFITS BE REDUCED BY ANY EARNINGS OR BENEFITS THAT THE EMPLOYEE MAY
RECEIVE FROM ANY OTHER SOURCE.


 


(B)         WAIVER.  NO PROVISION OF THIS AGREEMENT SHALL BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY TWO AUTHORIZED OFFICERS OF THE COMPANY (OTHER
THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)          WHOLE AGREEMENT.  NO AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS OR IMPLIED) WHICH ARE NOT EXPRESSLY
SET FORTH IN THIS AGREEMENT HAVE BEEN MADE OR ENTERED INTO BY EITHER PARTY WITH
RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT REPRESENTS THE ENTIRE
UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ALL PRIOR ARRANGEMENTS AND UNDERSTANDINGS REGARDING SAME.


 


(D)         CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA.


 


(E)          SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officers.

 

 

COMPANY

 

3COM CORPORATION

 

 

 

 

 

 

By:

/s/ Bruce L. Claflin

 

 

 

BRUCE L. CLAFLIN

 

 

 

 

 

 

Title:  President & CEO

 

 

 

 

 

 

 

 

EMPLOYEE

By:

/s/ Anik Bose

 

 

 

Anik Bose

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (“Release”) is made by and between 3Com
Corporation, Inc. (the “Company”) and
                                               (“Employee”).

 

RECITALS

 

WHEREAS, the Company and Employee (collectively referred to as “the Parties”)
have agreed that Employee is to receive certain severance benefits pursuant to
the agreement to which this Release is attached as Exhibit A (the “Management
Retention Agreement”);

 

NOW THEREFORE, in connection with the promises made herein and in the Management
Retention Agreement, the Company and Employee hereby agree as follows:

 

1.               Confidential Information.  Employee shall continue to maintain
the confidentiality of all confidential and proprietary information of the
Company and shall  continue to comply with the terms and conditions of the
Confidential Information and Invention Assignment Agreement previously entered
into by and between the Company and Employee.

 

2.               Payment of Salary.  The Company represents and Employee
acknowledges and represents that the Company has paid (or will pay pursuant to
the terms of the applicable plan or program and the Management Retention
Agreement) all salary, wages, bonuses, commissions, accrued vacation and expense
reimbursements and any and all other benefits due to Employee through the date
of signing of this Release.

 

3.               Release of Claims.  Employee agrees that the severance benefits
provided pursuant to the Management Retention Agreement represent settlement in
full of all outstanding obligations owed to Employee by the Company or any
subsidiary of the Company.  Employee and the Company, on behalf of themselves
and their respective heirs, agents, representatives, immediate family members,
executors, assigns, directors, employees, attorneys, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, parents, predecessor and
successor corporations, hereby fully and forever release each other and their
respective heirs, agents, representatives, immediate family members, executors,
assigns, directors, employees, attorneys, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, parents, predecessor and
successor corporations and agree not to sue or otherwise institute or cause to
be instituted any legal or administrative proceedings concerning any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee or the
Company may possess against each other from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Release
including, without limitation,

 

(a)          any and all claims relating to or arising from Employee’s
relationship with the Company or any subsidiary of the Company and the
termination of that relationship;

 

--------------------------------------------------------------------------------


 

(b)         any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company or any subsidiary
of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

(c)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; invasion of privacy; false imprisonment; and conversion;

 


(D)         ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, OLDER WORKERS BENEFIT PROTECTION ACT; THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE CALIFORNIA LABOR CODE AND
ALL AMENDMENTS TO EACH SUCH ACT AS WELL AS THE REGULATIONS ISSUED THEREUNDER;

 


(E)          ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;

 


(F)            ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION; AND

 


(G)         ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

 

Notwithstanding anything to the contrary in this Section 3, nothing in this
Release is intended to relieve the Company of its obligations under California
Labor Code section 2802 or any other federal or state statute or common law
principle of similar effect, and the release set forth under this Section 3 does
not  extend to any obligations incurred under such statutes or principles or
this Release.  Employee and the Company agree that the release set forth in this
Section 3 shall otherwise be and remain in effect in all respects as a complete
general release as to the matters released.

 


4.               ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA.  EMPLOYEE
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
THE ADEA AFTER THE EFFECTIVE DATE OF THIS RELEASE.  EMPLOYEE ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE IS IN ADDITION TO ANYTHING
OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER ACKNOWLEDGES
THAT HE HAS BEEN ADVISED BY THIS WRITING THAT (A) HE SHOULD CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (B) HE HAS AT LEAST TWENTY-ONE (21)
DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (C) HE HAS SEVEN (7) DAYS FOLLOWING
THE EXECUTION OF THIS RELEASE BY THE PARTIES TO REVOKE THE RELEASE; AND (D) THIS
RELEASE SHALL NOT BE EFFECTIVE UNTIL THE REVOCATION PERIOD HAS EXPIRED.  ANY
REVOCATION SHOULD BE IN WRITING AND DELIVERED

 

2

--------------------------------------------------------------------------------


 


TO A MEMBER OF THE BOARD OF DIRECTORS BY CLOSE OF BUSINESS ON THE SEVENTH DAY
FROM THE DATE THAT EMPLOYEE SIGNS THIS RELEASE.

 


5.               CIVIL CODE SECTION 1542.  EMPLOYEE AND THE COMPANY REPRESENT
THAT THEY ARE NOT AWARE OF ANY CLAIM OTHER THAN THE CLAIMS THAT ARE RELEASED BY
THIS RELEASE.  EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED
BY LEGAL COUNSEL AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other federal or
state statute or common law principles of similar effect.

 


6.               NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE AND THE COMPANY
REPRESENT TO EACH OTHER THAT THEY HAVE NO LAWSUITS, CLAIMS, OR ACTIONS PENDING
IN THEIR NAME, OR ON BEHALF OF ANY OTHER PERSON OR ENTITY, AGAINST EACH OTHER OR
ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN.  EMPLOYEE AND THE COMPANY ALSO
REPRESENT TO EACH OTHER THAT AS OF THE EFFECTIVE DATE, THEY DO NOT HAVE ANY
BASIS FOR, AND DO NOT INTEND TO BRING ANY CLAIMS ON THEIR BEHALF OR ON BEHALF OF
ANY OTHER PERSON OR ENTITY AGAINST EACH OTHER OR ANY OTHER PERSON OR ENTITY
REFERRED TO HEREIN.

 


7.               NO COOPERATION.  EMPLOYEE AGREES THAT HE WILL NOT COUNSEL OR
ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR PROSECUTION OF ANY
LAWSUITS, DISPUTES, CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD PARTY AGAINST
THE COMPANY (INCLUDING ANY SUBSIDIARY OF THE COMPANY, AND/OR ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, REPRESENTATIVE, SHAREHOLDER OR ATTORNEY OF THE
COMPANY OR ANY SUBSIDIARY IN HIS, HER OR ITS CAPACITY AS SUCH ON BEHALF OF THE
COMPANY OR ANY SUBSIDIARY) UNLESS UNDER A SUBPOENA, COURT ORDER OR OTHERWISE
REQUIRED BY LAW TO DO SO.

 


8.               TAX CONSEQUENCES.  THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE TAX CONSEQUENCES OF THE PAYMENT OF ANY SUMS TO
EMPLOYEE UNDER THE TERMS OF THE MANAGEMENT RETENTION AGREEMENT AND THIS
RELEASE.  EMPLOYEE AGREES AND UNDERSTANDS THAT HE IS RESPONSIBLE FOR PAYMENT, IF
ANY, OF LOCAL, STATE AND/OR FEDERAL TAXES ON THE SUMS PAID THEREUNDER BY THE
COMPANY AND ANY PENALTIES OR ASSESSMENTS THEREON.

 


9.               COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT
FEES, ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS RELEASE.

 


10.         AUTHORITY.  THE COMPANY REPRESENTS AND WARRANTS THAT THE UNDERSIGNED
HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY AND TO BIND THE COMPANY AND
ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS RELEASE. 
EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON HIS OWN
BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO THE
TERMS

 

3

--------------------------------------------------------------------------------


 


AND CONDITIONS OF THIS RELEASE.  EACH PARTY WARRANTS AND REPRESENTS THAT THERE
ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS IN LAW OR EQUITY OR OTHERWISE OF
OR AGAINST ANY OF THE CLAIMS OR CAUSES OF ACTION RELEASED HEREIN.

 


11.         NO REPRESENTATIONS.  EACH PARTY REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS RELEASE.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS RELEASE.

 


12.         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS RELEASE SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.

 


13.         ENTIRE AGREEMENT.  THIS RELEASE, THE MANAGEMENT RETENTION AGREEMENT
AND THE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT PREVIOUSLY
ENTERED INTO BY AND BETWEEN THE COMPANY AND EMPLOYEE REPRESENT THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE
SUBJECT MATTER HEREIN, AND SUPERSEDE AND REPLACE ANY AND ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS.

 


14.         NO ORAL MODIFICATION.  THIS RELEASE MAY ONLY BE AMENDED IN WRITING
SIGNED BY EMPLOYEE AND A DULY AUTHORIZED OFFICER (OTHER THAN EMPLOYEE) OF THE
COMPANY.

 


15.         EFFECTIVE DATE.  THIS RELEASE IS EFFECTIVE EIGHT DAYS AFTER IT HAS
BEEN SIGNED BY BOTH PARTIES (THE “EFFECTIVE DATE”).

 


16.         COUNTERPARTS.  THIS RELEASE MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.

 


17.         VOLUNTARY EXECUTION OF RELEASE.  THIS RELEASE IS EXECUTED
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF
THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES
ACKNOWLEDGE THAT:

 


(A)          THEY HAVE READ THIS RELEASE;

 


(B)         THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS RELEASE BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY HAVE
VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;

 


(C)          THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS RELEASE AND OF
THE RELEASES IT CONTAINS;

 


(D)         THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
RELEASE.

 

4

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS RELEASE ON THE RESPECTIVE
DATES SET FORTH BELOW.

 

 

 

3Com Corporation

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

By:

 

 

 

 

 

EMPLOYEE, an individual

 

 

 

 

Dated:

 

 

 

 

 

--------------------------------------------------------------------------------